Citation Nr: 1647557	
Decision Date: 12/21/16    Archive Date: 12/30/16

DOCKET NO.  10-35 383	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a respiratory disorder, including chronic obstructive pulmonary disease (COPD), as a residual to exposure to asbestos.

2.  Entitlement to service connection for obstructive sleep apnea.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant-Veteran


ATTORNEY FOR THE BOARD

J. Bayles, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1977 to February 1979.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO). 

In February 2013, in support of his claims, the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge (VLJ) of the Board, in other words at a Travel Board Hearing.  A transcript of the hearing is of record.

The Board subsequently, in March 2014, issued a decision denying another claim the Veteran also had appealed - for service connection for bilateral hearing loss.  However, the Board instead remanded these claims for a respiratory disorder (inclusive of COPD) and for obstructive sleep apnea because they needed to be further developed.  The additional development included providing the Veteran a Veterans Claims Assistance Act (VCAA) letter in compliance with DVB Circular and M21-1, Part VI, regarding his alleged exposure to asbestos while in the military, also then appropriately  developing any evidence of his potential exposure to asbestos before, during, and after his military service.  As well, the Agency of Original Jurisdiction (AOJ) was instructed to obtain and associate with the electronic (i.e., paperless) claims file all pertinent medical or other records the Veteran adequately identified, including especially all VA medical treatment records.  He was then to undergo a VA compensation examination for a medical nexus opinion concerning the etiology of his current respiratory impairment, including especially his COPD, particularly in terms of the likelihood it incepted during his time in service or was caused by an incident or event occurring during his service, including especially asbestos exposure (assuming it was first confirmed that he was exposed to asbestos coincident with his service).  As well, a medical nexus opinion was needed concerning the etiology of his obstructive sleep apnea, particularly in terms of its purported relationship or correlation with his military service, either having started during his service or otherwise being related or attributable to his service.

Unfortunately, the claim of entitlement to service connection for a respiratory disorder, including COPD, as a residual of exposure to asbestos, requires even more development.  So the Board is again REMANDING this clam to the AOJ.  But the Board, instead, is going ahead and deciding the claim of entitlement to service connection for obstructive sleep apnea.


FINDING OF FACT

The Veteran's sleep apnea as likely as not started during his military service, even if not actually diagnosed until years later after the conclusion of his service.


CONCLUSION OF LAW

Resolving all reasonable doubt in his favor, the criteria are met for his entitlement to service connection for obstructive sleep apnea.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. The Veterans Claims Assistance Act (VCAA)

VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, which is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice must inform the claimant of any information and evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will obtain; and (3) that the claimant is expected to provide.  Ideally, the notice should be provided to a claimant before the initial unfavorable AOJ decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, though, as the Board is granting service connection for sleep apnea, resolving the appeal of this claim favorably, no further discussion of VA's duties to notify and assist with regards to this claim is necessary.

II. Legal Criteria

In deciding this claim, the Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that it discuss, certainly not in exhaustive detail, each and every piece of evidence he submitted or that VA has obtained on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each and every piece of evidence).  Rather, below, the Board's analysis focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, with respect to the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000) (the law requires only that the Board discuss its reasons for rejecting evidence favorable to him).

Service connection is granted if it is shown the Veteran suffers from a disability resulting from personal injury sustained or disease contracted in the line of duty during active military service, or for aggravation during service of a pre-existing condition, meaning for a chronic (permanent) worsening of the disorder above and beyond its natural progression.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).

Disorders diagnosed after discharge will still be service connected if the evidence, including that pertinent to service, establishes the disorder was incurred in service. 38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 



In order to establish entitlement to service connection the record must contain:  (1) competent and credible, so probative, evidence confirming the Veteran has the claimed disability or, at the very least, showing he has at some point since the filing of his claim for the disability; (2) in-service incurrence or aggravation of a relevant disease or an injury; and (3) a causal relationship ("nexus") between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge). Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if:  (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  When considering whether lay evidence is competent, the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Once evidence is determined to be competent, the Board must also determine whether the evidence is also credible, as only then does it have ultimate probative value.  Layno, 6 Vet. App. at 469; Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  In determining whether statements are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  Moreover, although the Board cannot reject a claimant's statements merely because he is an interested party, the claimant's interest may affect the credibility of his testimony when considered in light of other factors.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991); accord Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (holding that "the Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias....").

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, meaning about evenly balanced for and against the claim, with the Veteran prevailing in either event, or whether instead a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

III.  Factual Background and Analysis

In his October 2008 claim, the Veteran maintained that his sleep disorders (insomnia and sleep apnea) had begun during his military basic training and had persisted ever since.

The Veteran indicated on his February 1977 service enlistment report of medical history that he had no problems with sleep.  His service treatment records (STRs) generally are unremarkable for suggestion of any sleep-related problems or issues, but in his November 1978 service separation report of medical history he indicated sleeping problems.  His military service ended in February 1979.

The Veteran first received a diagnosis of obstructive sleep apnea in January 2003, so some 24 years later, based on the results of a sleep study.  In November 2008 correspondence, Dr. P.W., a private physician, noted that the Veteran seemed to have suffered from chronic insomnia while in the military, but that there was no evidence that the insomnia had any relationship to obstructive sleep apnea.  He further noted the Veteran's report of snoring since his teens, but stated that the presence of snoring does not confirm sleep apnea.  He suggested the Veteran obtain his military records dating back to his twenties and see whether there was documentation of him complaining about insomnia and receiving treatment or at least having complained about insomnia or apneic episodes.

The Veteran testified during his February 2013 Travel Board hearing that he never had sleeping problems until he went into the Army.  He stated he got insomnia in the Army, and the soldiers in his barracks used to wake him up, from time to time, to tell him to roll over, because he snored so loudly they could not sleep.

After an October 2014 VA compensation examination, pursuant to the Board's March 2014 remand directive, the examiner indicated the Veteran's STRs were reviewed and that his sleep apnea occurred in service.  So this medical nexus opinion, requested on remand, was entirely favorable to the claim.  At the very least, it certainly is sufficient to suggest the Veteran's sleep apnea as likely as not originated during his military service.  Therefore, at minimum, the Board would have to resolve this reasonable doubt in the Veteran's favor and grant the claim.  38 C.F.R. § 3.102.

The evidence satisfies all elements of a successful service-connection claim.  According to the Veteran's private treatment records, he was first diagnosed with obstructive sleep apnea in 2003.  So there is the required proof of current disability and, in particular, confirmation he has the condition being claimed.  Consequently, there need only be the required attribution of this condition to his military service or indication it started (incepted) during his service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").

The Veteran's STRs show he reported experiencing frequent trouble sleeping during his November 1978 separation examination.  He also testified to snoring and bouts of insomnia in service.  Together, the STRs and his supporting testimony attesting to this are sufficient to establish an in-service event to which the current sleep disorder could be related.  See Jandreau, 492 F.3d at 1372; see also Buchanan, 451 F.3d at 1336; (Barr v. Nicholson, 21 Vet. App. 303 (2007); Davidson, 581 F.3d at 1313.



The Board realizes there is evidence for and against the Veteran's claim, but, again, the evidence supporting the claim is as competent and credible (so probative) as the evidence against the claim, meaning he prevails in any event with resolution of this reasonable doubt in his favor.  The November 2008 correspondence from Dr. P.W. noted the Veteran seemed to have suffered from chronic insomnia while in the military, but that there was no evidence that the insomnia had any relationship to obstructive sleep apnea.  He suggested the Veteran obtain his military records dating back to his twenties to see whether there was documentation of him complaining about insomnia and receiving treatment or at least having complained about insomnia or apneic episodes.  This, in part, was the reason the Board remanded the claim in March 2014 for this further development.  On October 2014 VA examination, on remand, the examiner opined that, despite the lack of documented specific symptoms of sleep apnea during the Veteran's service, and based on the available information in his STRs and his self-reported history, it is as likely as not that his reported sleep issues related to sleep apnea occurred during his service.  Although the examiner explained that sleep apnea was not directly caused by such service, it is enough that the examiner concluded that sleep apnea was incurred in service.  The Board therefore finds the 2014 VA examination and opinion to be the most probative evidence of record since the examiner considered the Veteran's complete record and reported history.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301-04 (2008) (explaining that most of the probative value of an opinion comes from the discussion of its underlying reasoning, so a medical opinion should contain a conclusion and a reference to supporting data with a "reasoned medical explanation connecting the two.").

For these reasons and bases, the Board finds that the sleep apnea was present during the Veteran's service, even if not actually diagnosed until years later, after the conclusion of his service.  38 C.F.R. § 3.303(d).  This claim therefore must be granted, especially when resolving all reasonable doubt concerning the time of onset or origins of this disorder in his favor.  38 C.F.R. § 3.102.  See also Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (indicating an "absolutely accurate" determination of etiology is not a condition precedent to granting service connection, nor is "definite" or "obvious" etiology).  Rather, as explained, this need only be an "as likely as not" proposition, which in this particular instance it is for the reasons and bases discussed.


ORDER

The claim of entitlement to service connection for obstructive sleep apnea is granted.


REMAND

Although the Board sincerely regrets the even further delay that inevitably will result from again remanding, rather than deciding, the remaining claim of entitlement to service connection for a respiratory disorder, this still additional development is necessary to ensure the claim is fully developed and receives all due consideration.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d). 

The prior March 2014 remand instructed the RO or Appeals Management Center (AMC) to take appropriate action to develop any evidence of the Veteran's potential exposure to asbestos before, during, and after his military service.  A June 2015 VA memo concluded that, based on his military occupational specialty (MOS), the chances of him being exposed to asbestos would have been minimal.  This memo does not, however, seem to be based on an accurate factual basis for multiple reasons.  The memo states that he alleges that his asbestos exposure was due to performing ship rehab aboard the U.S.S. Okinawa.  He was in the Army and his service personnel records (SPRs) do not indicate he spent time aboard the U.S.S. Okinawa.  Additionally, the memo used Navy rating designations to determine the likelihood of his exposure to asbestos.  Since he served, instead, in the Army, the comparison of the Navy ratings is flawed.  Therefore, the RO/AMC once again needs to take appropriate action to develop any evidence of his potential exposure to asbestos before, during, and after his military service.

The prior March 2014 remand also instructed the VA compensation examiner to determine the nature and etiology of the Veteran's current respiratory impairment, including especially his COPD.  The examination was to include review of the Veteran's relevant medical history and consideration of his current complaints, as well a comprehensive evaluation of his lungs and any diagnostic testing deemed necessary.  The examiner also was to consider the Veteran's documented history of chronic smoking.  At the conclusion of the October 2014 VA examination, on remand, the examiner opined that, based on currently available medical records, the Veteran did not have an established diagnosis, or pulmonary function test (PFT) findings, of COPD or other chronic respiratory conditions.  However, the examiner did not account for the diagnosis of COPD in the record.  Specifically, an August 2008 VA emergency room (ER) treatment record documented that the Veteran was diagnosed with and treated for COPD exacerbation, and an April 2014 VA treatment record indicated he sees an outside provider for all of his medical issues, including COPD.  The October 2014 VA compensation examiner also determined the Veteran was not exposed to asbestos during his service.  But, for the reasons already discussed, the question of whether he was exposed to asbestos is being revisited (following this additional remand) for the additional development resulting from the flawed analysis in previously determining he was not exposed to asbestos.  It follows that another VA examination will then be needed for further comment on the nature and etiology of the Veteran's current lung disorder, including his COPD, but especially in terms of the likelihood it is the result of exposure during his service to asbestos.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4). See also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Locklear v. Nicholson, 20 Vet. App. 410 (2006); Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).



Also, as the record reflects that the Veteran continues to receive ongoing treatment for his claimed disability, including apparently from VA and private facilities, these additional records must be obtained and considered.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c).  See also Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (VA medical records are in constructive, if not actual, possession of the agency since generated and maintained within VA's healthcare system and, therefore, must be obtained if relevant or potentially determinative of the claim).

Accordingly, this remaining claim is again REMANDED for the following still additional development and consideration:

1.  Obtain and associate with the claims file all pertinent medical treatment or other records the Veteran adequately identifies as needing to be obtained and considered, and specifically request that he identify any private facilities where he received treatment for any respiratory disorders.  For all records identified that are not in the custody of a Federal department or agency, the attempts to obtain them are governed by 38 C.F.R. § 3.159(c)(1), whereas subpart (c)(2) controls for all that are.  Also appropriately notify the Veteran if unable to obtain identified records.  38 C.F.R. § 3.159(e)(1).

2.  Determine whether military records (from Army, not Navy, service) demonstrate evidence of asbestos exposure during service; equally determine whether there was pre-service and/or post-service occupational or other asbestos exposure; and determine whether there is a relationship between asbestos exposure and the claimed disease, keeping in mind the latency period varies from 10 to 45 or more years between first exposure and development of disease.  After development is complete, make a formal finding as to whether the Veteran was exposed to asbestos during his service (in the Army, not Navy) and associate the report of this determination with the claims file.

3.  Next, schedule another VA compensation examination for supplemental comment on the nature and etiology of the Veteran's current respiratory impairment, including especially his COPD.  The examination must include a review of his relevant medical history and consideration of his current complaints, as well a comprehensive evaluation of his lungs and any diagnostic testing deemed necessary.  (Please note:  the Veteran is competent to attest to asbestos exposure during his service and to continuity of symptoms since, but also consider that COPD is not defined as a chronic disease, per se, according to 38 C.F.R. § 3.309(a), so the Veteran cannot show continuity of symptomatology since service as an alternative means of establishing the required linkage between his currently claimed disability and service.  See Walker v. Shinseki, 708 F.3d 1331, 1339 (Fed. Cir. 2013)).

In any event, ultimately, the Board will have the responsibility of  assessing his credibility to, in turn, determine the ultimate probative value of his lay testimony concerning this and other matters related to this claim.

The examiner is asked to offer an opinion responding to the following questions: 

(i).  Does the Veteran currently have any residuals of asbestos exposure?



(ii).  Please specify the diagnosis (or diagnoses) of any current respiratory disorder, including COPD.  If no diagnosis is confirmed, reconcile that conclusion with the diagnosis of COPD in the record.  In other words, if, like the prior (October 2014) VA compensation examiner, it is determined the Veteran does not have COPD, then this must be reconciled with the August 2008 VA ER treatment record showing he was diagnosed with and treated for COPD exacerbation, and the April 2014 VA treatment record indicating he sees an outside provider for all of his medical issues, including COPD.

(iii).  For each respiratory disorder diagnosed, comment on the likelihood (very likely, as likely as not, or unlikely):  (1) that any current condition incepted during the Veteran's period of active military service from February 1977 to February 1979; or (2) that such condition was caused by an incident or event that occurred during such service, including especially asbestos exposure (assuming it is confirmed said exposure in fact occurred).

The examiner should additionally consider, however, the Veteran's acknowledged history of chronic cigarette smoking (for more than 40 years) and comment on what role, if any, this played in his current respiratory impairment - including especially his COPD.  All necessary diagnostic testing and evaluation needed to make these determinations should be performed.  The designated examiner must review the claims file, including a complete copy of this remand and the one prior, for the Veteran's pertinent medical and other history.



The examiner must discuss the rationale of the opinion, whether favorable or unfavorable to the claim, if necessary citing to specific evidence in the file supporting conclusions.

The Veteran is hereby advised that failure to report for this medical examination, without good cause, may have adverse consequences on this pending claim as it would require deciding the claim based on the existing evidence of record.  38 C.F.R. § 3.655.

4.  Then readjudicate this remaining claim in light of this and all other additional evidence.  If this claim continues to be denied, send the Veteran and his representative another Supplemental Statement of the Case (SSOC) and give them opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration. 

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


